DISMISS; and Opinion Filed January 10, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00994-CV

                          PHILLIP LOCKHART, Appellant
                                      V.
                    GREEN TREE SERVICING LLC, ET AL, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09907

                             MEMORANDUM OPINION
                           Before Justices O'Neill, Myers, and Brown
                                   Opinion by Justice O'Neill
       The clerk’s record in this case is overdue. By letter dated August 20, 2013, we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to provide written verification that he had paid for or made arrangements to

pay for the clerk’s record or that he had been found entitled to proceed without payment of costs.

We cautioned appellant that if he did not file the required documentation within ten days, we

might dismiss the appeal for want of prosecution. To date, appellant has not provided the

required documentation or otherwise communicated with the Court regarding the status of the

clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
                                                   JUSTICE




130994F.P05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PHILLIP LOCKHART, Appellant                         On Appeal from the 134th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00994-CV         V.                       Trial Court Cause No. DC-12-09907.
                                                    Opinion delivered by Justice O'Neill.
GREEN TREE SERVICING LLC, ET AL,                    Justices Myers and Brown participating.
Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellees GREEN TREE SERVICING LLC, ET AL recover their
costs of this appeal from appellant PHILLIP LOCKHART.


Judgment entered this 10th day of January, 2014.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
                                                   JUSTICE




                                             –3–